Citation Nr: 0101290	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  95-42 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
(VA) benefits in the amount calculated as $41,580.06 was 
properly created, including whether the proper party was 
charged with the overpayment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel
INTRODUCTION

The veteran served on active duty from June 1974 to January 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 decision of the Committee 
on Waivers and Compromises (Committee) at the North Little 
Rock, Arkansas VA Regional Office (RO).  In April 1997, the 
Board REMANDED this case for determination of the veteran's 
representative.  A VA Form 21-22 indicates that the veteran 
appointed Disabled American Veterans as his representative 
and this appointment has not been revoked.

According to the RO, the veteran has been determined to be 
incompetent to handle his funds and a payee has been 
appointed.  The veteran and his representative appeared 
before a Member of the Board at the RO in November 2000.  The 
veteran has continued to prosecute this appeal, and is 
represented by the Disabled American Veterans.

The Board observes that the RO addressed the issue of waiver 
of the recovery of the overpayment, that the veteran 
submitted a notice of disagreement, and that the RO issued a 
statement of the case in February 2000.  A substantive appeal 
on this issue is not of record.  The United States Court of 
Appeals for Veterans Claims (Court) has noted that 38 
U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).     


REMAND

The Board notes that although the VA General Counsel (GC), in 
VAOPGCPREC 
6-97 (1997) specifically addressing this case, determined 
that there was no VA administrative error with respect to the 
creation of the overpayment, the GC determined that the 
continued payment of benefits resulted from the delay of the 
Arkansas Department of Prisons response and that the 
beneficiary who reaped the benefit of the delay by being paid 
the full amount may be charged with an overpayment.  The 
Board observes that the veteran contends that he did not 
negotiate or receive the VA compensation benefits in the 
calculated amount of $41,580.06 for the period of the 
overpayment because he was in prison and thus, the 
overpayment was not properly created.  According to the 
veteran, the VA checks were negotiated by his estranged 
spouse and that she should be charged with the overpayment as 
she was the beneficiary of this money.  Additionally, the 
veteran and his representative argue that the veteran's 
spouse received this money twice as she was awarded 
retroactive apportionment of his VA compensation benefits in 
April 1992 in the amount of $41,391.39.  The Board finds that 
the RO has not addressed this portion of the veteran's 
creation argument and has not attempted to obtain banking 
records from the veteran's prison as well as any bank account 
he had with his spouse at the time of his incarceration.

Given the nature of the veteran's allegations, the Board 
finds that contested claims procedures are applicable in this 
case, and all pertinent information should be provided to 
both the veteran and his estranged spouse.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran 
and request information as to any 
bank/checking account in his name from 
1990 to 1993 including his prison 
account and any joint accounts with his 
spouse.  After obtaining the 
appropriate releases, the RO should 
contact the financial institution and 
request copies of the veteran's account 
transactions from 1990 through 1992.

2.  The RO should contact the veteran's 
estranged spouse and request 
information as to any bank/checking 
account in her name from 1990 to 1993.  
After obtaining the appropriate 
releases, the RO should contact the 
financial institution and request 
copies of the claimant's account 
transactions from 1990 through 1992.

3.  The RO should provide an audit of 
the veteran's account to include the 
retroactive apportionment paid to his 
spouse in 1992.

4.  The RO should address the veteran's 
creation argument that he was not the 
proper party charged with the 
overpayment as not only did he not 
negotiate or receive VA benefits while 
in prison during the period in question, 
but also that retroactive apportionment 
of VA benefits were awarded to his 
spouse for the same period.

5.  The RO should provide information to 
both parties under the contested claims 
procedure in accordance with 38 U.S.C.A. 
§ 7105A(b) and 38 C.F.R. §§ 19.101, 
19.102.  They should also be afforded 
the appropriate period to respond.

Following the above, the RO should again review the case.  
The veteran and the claimant have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



